EXHIBIT 10.52

 

RESORTS INTERNATIONAL HOTEL, INC.

 

FIRST AMENDMENT TO

 

EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made and
entered into as of June 17, 2004, by and between RESORTS INTERNATIONAL HOTEL,
INC., a New Jersey corporation (the “Company”), and AUDREY S. OSWELL
(“Executive”).

 

R E C I T A L S:

 

WHEREAS, the Company and Executive have entered into an Employment Agreement,
dated as of October 1, 2001 (the “Employment Agreement”); and

 

WHEREAS, Paragraph 10(c) of the Employment Agreement provides that the
Employment Agreement may not be amended or modified except by a written
agreement executed by the parties thereto; and

 

WHEREAS, the Company and Executive now desire to amend the Employment Agreement
as provided herein;

 

NOW, THEREFORE, on the basis of the foregoing premises, and subject to the
proper approval of the Company’s Board of Directors, the parties hereto hereby
agree as follows:

 

1. Defined Terms. All capitalized terms used herein that are not otherwise
defined herein shall have the meanings ascribed to such terms in the Employment
Agreement unless the context clearly indicates to the contrary.

 

2. Amendment.

 

(a) Paragraph 1 of the Employment Agreement is hereby amended by deleting the
first sentence of such paragraph and substituting therefor the following:

 

The Company hereby employs Executive, and Executive hereby accepts employment
from the Company in the capacity of its President, Chief Executive Officer.

 

(b) Paragraph 2 of the Employment Agreement is hereby amended by deleting such
paragraph in its entirety and substituting therefor the following:

 

2. TERM. Executive’s employment under the terms and conditions of this Agreement
will commence on the date first set forth above (the “Effective Date”). The term
of this Agreement shall be for an initial period of three (3) years (the
“Initial Term”) beginning on the Effective Date, subject to earlier termination
pursuant to Paragraph 6 herein. On the third anniversary of the Effective Date,
this Agreement shall be extended for an additional period of three (3) years
(the “Second



--------------------------------------------------------------------------------

Term”), subject to earlier termination pursuant to Paragraph 6 herein. Following
the Second Term, this Agreement shall automatically renew subject to the same
terms and conditions then in effect for additional one (1) year terms (each a
“Renewal Term”) unless terminated by either party by providing the other party
with a written termination notice at least ninety (90) days prior to any
anniversary of the Effective Date. The Initial Term, the Second Term and each
Renewal Term are hereinafter collectively referred to as the “Term.”
Notwithstanding anything to the contrary herein, in the event of any termination
of this Agreement, Executive shall nevertheless continue to be bound, to the
extent applicable, by the terms and conditions set forth in Paragraphs 7 and 8.

 

(c) Subparagraph (a) of Paragraph 3 of the Employment Agreement is hereby
amended by deleting such subparagraph in its entirety and substituting therefor
the following:

 

(a) Base Salary. In consideration of Executive’s full and faithful satisfaction
of Executive’s duties under this Agreement, the Company agrees to pay to
Executive, and Executive agrees to accept from the Company, commencing on the
Effective Date, a base salary of Six Hundred Thousand Dollars ($600,000) per
annum (“Base Salary”). Commencing with the Second Term, Executive’s Base Salary
shall be increased to Seven Hundred Thousand Dollars ($700,000) per annum,
retroactive to July 1, 2004 (with the unpaid portion of such retroactive
increase, Twenty-Five Thousand Dollars ($25,000), to be paid by the Company in a
lump sum as soon as administratively feasible after the commencement of the
Second Term). On each anniversary of the Effective Date following the
commencement of the Second Term, Executive’s Base Salary, as then in effect,
shall be increased by an additional Fifty Thousand Dollars ($50,000) per annum.
Except as provided above, the Base Salary shall be payable in such installments
as the Company pays its similarly placed employees, subject to usual and
customary deductions for withholding taxes and similar charges, and customary
employee contributions to health, welfare and retirement programs in which
Executive is enrolled. The Base Salary may be reviewed from time to time and
adjusted at the Company’s sole discretion, provided that in no event shall the
Base Salary be reduced during the Term of Executive’s employment.

 

(d) Subparagraph (b) of Paragraph 3 of the Employment Agreement is hereby
amended by adding the following sentence at the end of such subparagraph:

 

Notwithstanding the foregoing, with respect to the Company’s fiscal year ending
in 2004, and each fiscal year thereafter, Executive’s annual bonus shall not be
less than One Hundred Thousand Dollars ($100,000), without regard to the
achievement of any performance targets.

 

(e) Paragraph 4 of the Employment Agreement is hereby amended by adding the
following subparagraphs (e), (f) and (g) thereto:

 

(e) Second Term Stock Options. Commencing with the Second Term, Executive shall
be granted a Stock Option to purchase an additional 1.25% of the outstanding
Class A Common Stock and Class B Common Stock. The per share exercise price for
the Stock Option granted hereunder shall be the Fair Market Value (as such term
is defined in the Omnibus Plan) of the Class A Common Stock and the

 

2



--------------------------------------------------------------------------------

Class B Common Stock, as applicable, determined as of October 1, 2004. The Stock
Option granted hereunder shall be subject to the terms and conditions set forth
in the Stock Option Agreement, the Omnibus Plan and the Stockholders Agreement.

 

(f) Life Insurance. During the Term, the Company will maintain a term-life
insurance policy on the life of Executive with a death benefit equal to five (5)
times Executive’s Base Salary as in effect from time to time. Executive shall be
entitled to name the death beneficiary of any proceeds that are payable under
such policy upon Executive’s death.

 

(g) Option Land Project. At the time the “Option Land Project” begins, or at the
time another project which substantially expands the Company begins, Executive
will be granted an option to purchase additional shares of Class A Common Stock
and Class B Common Stock (or shares of another entity formed in connection with
the commencement of such project), and the Company further agrees to renegotiate
the other features of Executive’s compensation package. The number of option
shares to be granted Executive will be equal to the number of option shares on
Class A Common Stock and Class B Common Stock previously granted to Executive at
the time the Option Land Project, or such other project, begins; provided,
however, that if options are to be granted with respect to stock of an entity
other than Colony RIH Holdings, Inc. (“Colony”), the number of options granted
shall be equivalent to Executive’s equity interest in Colony at the time the
project begins (assuming all outstanding options under the Omnibus Plan were
then exercised).

 

(f) Subparagraph (b) of Paragraph 6 of the Employment Agreement is hereby
amended by substituting the following sentence for the first sentence of such
subparagraph:

 

If Executive’s employment is terminated by the Company Without Cause prior to
the end of the unexpired Term, then Executive shall be entitled to: (i) the
Accrued Benefits, (ii) a lump sum severance payment equal to the greater of (A)
eighteen (18) month’s Base Salary or (B) an amount equal to Executive’s Base
Salary for the remainder of the unexpired Term, (iii) continuation of
Executive’s coverage under the Company’s medical and dental plans until the end
of the unexpired Term, but in no event for less than eighteen (18) months of
additional coverage, and (iv) a prorated portion (based on Executive’s length of
service during the year of termination) of the annual bonus Executive would have
been entitled to receive under Paragraph 3(b) hereof if Executive had remained
employed through the end of the fiscal year that includes Executive’s
termination date.

 

(g) Subparagraph (d) of Paragraph 6 of the Employment Agreement is hereby
amended by deleting such subparagraph in its entirety and substituting therefor
the following:

 

(d) If Executive resigns from employment with the Company within three (3)
months after a Change in Control or Executive’s employment is terminated by the
Company Without Cause within six (6) months after a Change of Control, Executive
shall be entitled to receive, in lieu of any payments or benefits described in
subparagraphs (b) and (c) above: (i) the Accrued Benefits, (ii) a lump sum
severance payment equal to the greater of (A) twenty-four (24) month’s Base
Salary or (B) an amount equal to Executive’s Base Salary for the remainder of
the unexpired Term, (iii) continuation of Executive’s coverage under the
Company’s medical and dental

 

3



--------------------------------------------------------------------------------

plans until the end of the unexpired Term, but in no event for less than
twenty-four (24) months of additional coverage, and (iv) a prorated portion
(based on Executive’s length of service during the year of termination) of the
annual bonus Executive would have been entitled to receive under Paragraph 3(b)
hereof if Executive had remained employed through the end of the fiscal year
that includes Executive’s termination date. The prorated bonus referred to in
the preceding sentence shall be determined after the completion of the fiscal
year in which Executive’s employment terminates and shall be paid (without
interest) to Executive at the time bonuses are paid to the Company’s employees
generally. For purposes of this Agreement, a “Change in Control” shall have the
meaning ascribed to such term in the Stock Option Agreement.

 

(h) Subparagraph (a) of Paragraph 10 of the Employment Agreement is hereby
amended by deleting such subparagraph in its entirety and substituting therefor
the following:

 

(a) This Agreement shall be construed and governed by the laws of the State of
New Jersey, without giving effect to conflicts of laws principles thereof which
might refer to the laws of a different state or jurisdiction.

 

(i) Subparagraph (b) of Paragraph 10 of the Employment Agreement is hereby
amended by deleting such subparagraph in its entirety and substituting therefor
the following:

 

(b) Except as necessary for the Company and its subsidiaries, affiliates,
successors or assigns or Executive to specifically enforce or enjoin a breach of
this Agreement (to the extent such remedies are otherwise available), the
parties agree that any and all disputes that may arise in connection with,
arising out of or relating to this Agreement, or any dispute that relates in any
way, in whole or in part, to Executive’s services on behalf of the Company or
any subsidiary, the termination of such services or any other dispute by and
between the parties or their subsidiaries, affiliates, successors or assigns,
shall be submitted to binding arbitration in New Jersey according to the
National Employment Dispute Resolution Rules and procedures of the American
Arbitration Association. The parties agree that the prevailing party in any such
dispute shall be entitled to reasonable attorneys’ fees, costs, and necessary
disbursements in addition to any other relief to which he or it may be entitled.
This arbitration obligation extends to any and all claims that may arise by and
between the parties or their subsidiaries, affiliates, successors or assigns,
and expressly extends to, without limitation, claims or causes of action for
wrongful termination, impairment of ability to compete in the open labor market,
breach of an express or implied contract, breach of the covenant of good faith
and fair dealing, breach of fiduciary duty, fraud, misrepresentation,
defamation, slander, infliction of emotional distress, disability, loss of
future earnings, and claims under the New Jersey constitution, the United States
Constitution, and applicable state and federal fair employment laws, federal and
state equal employment opportunity laws, and federal and state labor statutes
and regulations, including, but not limited to, the Civil Rights Act of 1964, as
amended, the Fair Labor Standards Act, as amended, the Americans With
Disabilities Act of 1990, as amended, the Rehabilitation Act of 1973, as
amended, the Employee Retirement Income Security Act of 1974, as amended, the
Age Discrimination in Employment Act of 1967, as amended, and any other state or
federal law.

 

4



--------------------------------------------------------------------------------

3. Effective Date and Incorporation. The operative provisions of this Amendment
shall be effective as of October 1, 2004, and shall be deemed to be a part of
the Employment Agreement as if originally provided therein. Except as provided
herein, all other terms of the Employment Agreement shall continue without
modification and remain in full force and effect.

 

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and the Company
has caused this Amendment to be executed in its name on its behalf, all as of
the day and year first above written. This Amendment may be executed in any
number of counterparts, each of which shall be deemed to be an original, and
such counterparts together shall constitute one and the same instrument.

 

   

/s/ Audrey S. Oswell

--------------------------------------------------------------------------------

    Audrey S. Oswell, Executive RESORTS INTERNATIONAL HOTEL, INC.    

/s/ Nicholas L. Ribis

--------------------------------------------------------------------------------

By:   Nicholas L. Ribis Title:   Executive Vice President and Director

 

5